Exhibit 10.21 EXECUTION VERSION PLEDGE AND SECURITY AGREEMENT THIS PLEDGE AND SECURITY AGREEMENT (this “ Agreement ”) is entered into as of April 16, 2015 among the parties identified as “Obligors” on the signature pages hereto and such other parties that may become Obligors hereunder after the date hereof (each individually an “ Obligor ” and collectively the “ Obligors ”), and REGIONS BANK, in its capacity as collateral agent (in such capacity, the “ Collateral Agent ”) for the holders of the Obligations. RECITALS WHEREAS, pursuant to the Credit Agreement (as amended, modified, supplemented, increased, extended, restated, refinanced and replaced from time to time, the “ Credit Agreement ”) dated as of the date hereof among FutureFuel Corp., a Delaware corporation (the “ Parent ”), FutureFuel Chemical Company, a Delaware corporation (the “ Company ”, and together with the Parent and any Additional Borrowers, the “ Borrowers ” and each a “ Borrower ”), the Guarantors identified therein, the Lenders identified therein and Regions Bank, as Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender, the Lenders have agreed to make Loans and the Issuing Bank has agreed to issue Letters of Credit upon the terms and subject to the conditions set forth therein; and WHEREAS, this Agreement is required by the terms of the Credit Agreement . NOW, THEREFORE, in consideration of these premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
